                     1 WILKE FLEURY LLP
                       WILLIAM A. GOULD, JR. (SBN 35446)
                     2 wgould@wilkefleury.com
                       MATTHEW W. POWELL (SBN 114563)
                     3 mpowell@wilkefleury.com
                       DANIEL L. EGAN (SBN 142631)
                     4 degan@wilkefleury.com
                       AARON R. CLAXTON (SBN 314822)
                     5 aclaxton@wilkefleury.com
                       400 Capitol Mall, Twenty-Second Floor
                     6 Sacramento, California 95814

                     7 Telephone:     (916) 441-2430
                       Facsimile:     (916) 442-6664
                     8
                       Attorneys for Plaintiffs James Van Dyke. as an
                     9 individual and James Van Dyke and Connie
                       Jerome as Trustees of the Van Dyke’s Rice Dryer
                    10 Profit Sharing Plan

                    11                               UNITED STATES DISTRICT COURT

                    12               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                    13

                    14 James Van Dyke in his individual capacity;         Case No. 2:18-CV-02531 MCE DB
                       James Van Dyke and Connie Jerome as
                    15 Trustees of the Van Dyke’s Rice Dryer Profit       STIPULATED FINAL JUDGMENT AND
                       Sharing Plan,                                      ORDER
                    16
                                      Plaintiffs,                         Courtroom: 7
                    17                                                    Judge: Morrison C. England Jr.
                              v.
                    18
                       Balance Point Retirement Analytics, LLC and
                    19 DOES 1-25,

                    20                 Defendants.

                    21

                    22          Plaintiffs James Van Dyke, in his individual capacity, and James Van Dyke and Connie
                    23 Jerome as Trustees for the Van Dyke Rice Dryer Profit Sharing Plan (collectively "Plaintiffs")

                    24 commenced this civil action against Defendant Balance Point Retirement Analytics, LLC

                    25 ("Defendant"), on September 18, 2018, to obtain damages, attorney’s fees and punitive damages.

                    26 Plaintiffs’ complaint alleges violations of ERISA (29 U.S.C §§1000 et seq.), violations of the

                    27 Federal Securities Laws (15 U.S.C §78J; 17 C.F.R. §240.10e-5), financial elder abuse (Welf. & Inst.

                    28 Code §§15600 et seq.) and common law claims for conversion, breach of fiduciary duty, fraud and
W ILKE F LEURY LLP
 ATTORNEYS AT LAW
    SACRAMENTO

                                                     STIPULATED FINAL JUDGMENT AND ORDER
                     1 restitution. Plaintiffs and Defendants, by and through counsel, request that the Court enter this
                     2 Stipulated Final Judgment and Order (“Judgment”).
                     3                                                     FINDINGS
                     4       1. On or about September 18, 2018, Plaintiffs filed a complaint in the United States District
                     5               Court for the Eastern District of California titled James Van Dyke et al. v. Balance Point
                     6               Retirement Analytics, LLC (Case No. 2:18-CV-02531-MCE-DB).
                     7       2. On or about September 21, 2018, Plaintiffs filed a complaint in the adversary proceeding
                     8               entitled James Van Dyke, et al. v. Robert Scott Barnack (Case No. 18-02153). On or about
                     9               April 26, 2019. the United States District Court withdrew the reference of the adversary
                    10               proceeding and the action was assigned to the Hon. Morrison C. England and titled Connie
                    11               Jerome, et al. v. Robert Scott Barnack (Case No. 2:19-CV-00073-MCE-DB).

                    12       3. The parties have agreed that judgments shall be entered in both actions in accordance with
                    13               the terms negotiated between the Parties.
                    14       4. The Court has jurisdiction over the parties and the subject matter of this action.
                    15       5. All parties agree to entry of this Judgment, without adjudication of any issue of fact or law,
                    16               to settle and resolve all matters in this dispute arising from the conduct alleged in the
                    17               complaint.
                    18       6. Defendant neither admits nor denies any allegation in the complaint, except as stated in this
                    19               Judgment. For purposes of this Judgment, Defendant admits the facts necessary to establish
                    20               the Court's jurisdiction over it and the subject matter of this action.
                    21       7. Defendant waives all rights to seek judicial review or otherwise challenge or contest the
                    22               validity of this Judgment.
                    23       8. Each party will bear its own costs and expenses, including without limitation, attorney’s
                    24               fees.
                    25                                               ORDER TO PAY REDRESS
                    26               IT IS FURTHER ORDERED that:
                    27       9. Plaintiffs shall have judgment against Defendant in the amount of two million, five hundred
                    28               thousand dollars ($2,500,000) for purposes of providing redress to James Van Dyke, the
W ILKE F LEURY LLP
 ATTORNEYS AT LAW
    SACRAMENTO
                         2478870.1                                               -2-    STIPULATED FINAL JUDGMENT AND ORDER
                     1               Estate of Donna Van Dyke, Hayden Reinthaler, Connie Jerome and the Van Dyke Rice
                     2               Dryer Profit Sharing Plan. The $2.5 million will be paid in accordance with the payment
                     3               schedule described in subparagraphs a through c of this paragraph.
                     4               a. Defendant made an initial payment of two hundred thousand dollars ($200,000) with two
                     5                 cashier’s checks made payable to James Van Dyke on Wednesday, September 23, 2019.
                     6                 The cashier’s checks totaling $200,000 were deposited in the Wilke Fleury LLP Trust
                     7                 Account and will not be disbursed until the United States District Court enters judgments
                     8                 in both civil actions.
                     9               b. Defendant will make a second payment of one hundred thousand dollars ($100,000) on or
                    10                 before Monday, November 25, 2019. The $100,000 shall be paid by cashier’s check made
                    11                 payable to the Van Dyke Rice Dryer Profit Sharing Plan and the Wilke Fleury LLP Trust

                    12                 Account. Alternatively, Defendant can wire $100,000 to the Wilke Fleury LLP Trust
                    13                 Account on or before Monday, November 25, 2019.
                    14               c. Defendant will pay the remaining two million, two hundred thousand dollars ($2,200,000)
                    15                 in equal quarterly installment payments of one hundred thousand dollars ($100,000) on
                    16                 or before the end of each calendar quarter beginning with a quarterly payment of $100,000
                    17                 on or before March 31, 2020, followed by a second quarterly payment of $100,000 on or
                    18                 before June 30, 2020, a third quarterly payment of $100,000 on or before September 30,
                    19                 2020, a fourth quarterly payment of $100,000 on or before December 31, 2020, and
                    20                 continuing until the remaining $2,200,000 is paid in full. The quarterly payments of
                    21                 $100,000 may be wired to the Wilke Fleury LLP Trust Account or checks made payable
                    22                 to the Van Dyke Rice Dryer Profit Sharing Plan may be delivered to Wilke Fleury LLP.
                    23       10. If Defendant fails to make the $100,000 payment due on or before November 25, 2019 or
                    24               any of the quarterly installment payments of $100,000 by the end of each calendar quarter
                    25               thereafter within ten (10) business days of the dates the payments are due, the entire amount
                    26               that remains to be paid to satisfy the Judgment will become due and payable, Plaintiffs can
                    27               immediately institute proceedings to enforce the Judgment.
                    28       11. The payment of the entire $2.5 million will satisfy the this Judgment, as well as the judgment
W ILKE F LEURY LLP
 ATTORNEYS AT LAW
    SACRAMENTO
                         2478870.1                                            -3-    STIPULATED FINAL JUDGMENT AND ORDER
                     1               entered in the action entitled Connie Jerome, et al. v. Robert Scott Barnack (Case No. 2:19-
                     2               CV-00073-MCE-DB).
                     3                                        RETENTION OF JURISDICTION
                     4 This Court will retain jurisdiction of this matter for purposes of construction, modification, and
                     5 enforcement of this Judgment.
                     6               SO STIPULATED:
                     7 Dated: October 10, 2019
                     8                                                              /s/ Matthew W. Powell__________
                                                                                    Matthew W. Powell
                     9                                                              Attorneys for Plaintiffs
                    10 Dated: October 10, 2019
                    11                                                              /s/ Julia M. Young__________
                                                                                    Julia M. Young
                    12
                                                                                    Attorneys for Defendant
                    13
                                                                        JUDGMENT
                    14
                                     The Parties hereto having filed a "Stipulated Final Judgment and Order;" and the Court
                    15
                         having had the opportunity to review the stipulation; and upon the Court's findings that there is no
                    16
                         reasonable possibility that the interests of nonparties or the public will be adversely affected by the
                    17
                         Judgment; it is therefore ordered that the Stipulated Final Judgment and Order shall become the
                    18
                         Final Judgment and Order of this Court. The Final Judgment is hereby entered.
                    19
                                     IT IS SO ORDERED.
                    20
                         Dated: November 4, 2019
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
W ILKE F LEURY LLP
 ATTORNEYS AT LAW
    SACRAMENTO
                         2478870.1                                            -4-     STIPULATED FINAL JUDGMENT AND ORDER
